Citation Nr: 9924236	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-47 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served on active duty from September 
1946 to December 1947.  At present, after REMAND by the Board 
in April 1997 to the RO for additional development, the 
veteran's claim is once again before the Board for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has presented a well-grounded claim for 
service connection for basal cell carcinoma.

3.  The evidence does not shown the veteran was exposed to 
ionizing radiation during his service.

4.  Basal cell carcinoma is not shown to have been manifested 
during the veteran's period of service, within one year of 
separation from service, or otherwise causally or 
etiologically related to his period of service. 


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  And, with the exception of a May 
1991 alternative search of sick reports for the period 
including from 1946 to 1947, all other searches for 
alternative sources or records have been fruitless.  The 
Board finds that the RO has undertaken all possible 
development to obtain the veteran's service medical records.  
While the absence of the veteran's service medical records is 
clearly not helpful to the veteran's claim, the absence of 
those records does not preclude the granting of service 
connection.  The Board would also note that in this case the 
veteran does not appear to contend that his skin cancer was 
manifested during service.

As a further preliminary matter, the Board finds that the 
veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to the extent possible.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, one year as in the 
case of malignant tumors.  See 38 U.S.C.A. §§ 1101, 1111, 
1112 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Furthermore, service connection may be established in the 
case of radiation-exposed veterans by showing that he was 
exposed to radiation during active service as a result of 
participation in a radiation-risk activity, including but not 
limited to the atmospheric testing of nuclear weapons, or the 
occupation of Hiroshima or Nagasaki, Japan from August 6, 
1945 to July 1, 1946, and that a veteran has one of the 
specific diseases listed in sections 3.309(d)(2) or 3.311.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.

A veteran can also establish service connection for the 
residuals of exposure to radiation by showing that a current 
disorder is, in fact, causally linked to such exposure.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claim file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  See Combee, at 1044; 
38 U.S.C.A. §§ 1113(b).

In this case, although a complete copy of the veteran's 
service personnel and medical records is unavailable, the 
evidence shows he was stationed in Kyushu, Japan in 1947.  In 
this regard, he contends that he was sent to Japan in 
December 1946 and that he took a train from Yokohama to 
Kyushu. The train stopped for at least several hours in 
Hiroshima and the veteran handled the debris while in 
Hiroshima, which exposed his hands and face to radiation 
during his stay in Hiroshima.  He also contends that he was 
exposed to ionizing radiation while attending a two-week 
school in Nagasaki in June 1947.

With respect to the medical evidence of record, the evidence 
includes records from Rodney S. W. Basler, M.D., dated from 
September 1989 to August 1996 which basically link the 
veteran's skin disorders to radiation exposure during his 
service.  Specifically, the Board notes these records include 
April and August 1994 letters indicating the veteran had 
degenerative changes in his skin, which combined with his 
history of exposure in known radiation areas during World War 
II, strongly suggest there is a correlation between his 
radiation exposure and his dermatological problems.  
Additionally, a June 1995 letter shows that the veteran was 
diagnosed with basal cell carcinoma, and an August 1996 
letter indicates that his cutaneous malignancies and 
premalignant lesions were consistent with those that have 
been found to be secondary to previous radiation exposure.

A June 1994 VA examination report shows the veteran was 
diagnosed with status post removal of multiple actinic 
keratoses with multiple remaining actinic keratoses.  As 
well, the report includes notations by the examiner 
indicating that the etiology of the veteran's lesions was 
unclear, but that given his history of exposure to ionizing 
radiating, it was possible that this contributed to his 
condition.

The evidence also includes a December 1997 letter from the 
Defense Special Weapons Agency indicating that the VA defines 
the American occupation of Hiroshima and Nagasaki as the 
period from August 6, 1945 to July 1, 1946.  More 
importantly, this letter notes that, given the veteran's 
period of active service is from September 1946 to December 
1947, his arrival in Japan after July 1, 1946 precluded him, 
by definition, for consideration as a member of the American 
occupation of Hiroshima or Nagasaki.  See 38 U.S.C.A. § 1112 
(c)(3)(B); 38 C.F.R. §§ 3.309 (d)(3)(ii)(B), 3.311 (b)(1)(i).

Lastly, the evidence includes statements, made in 
correspondence and during the October 1994 appeal hearing at 
the RO, by the veteran, his representative and his wife 
tending to link the veteran's current skin problems to his 
service.  Specifically, during the October 1994 hearing, the 
veteran testified that he began noticing skin lesions in the 
1950's.  He further noted that his first lesion was removed 
from the right side of his face in the 1950's, and that his 
private physician at that time stated that it might be 
related to his service in Japan.  Unfortunately, this 
physician is now deceased and his records are unavailable.  
In addition, the veteran testified that he next sought 
treatment in the 1970's and was seen periodically for the 
removal of skin lesions, as well as that he began seeing a 
dermatologist in the 1980's as his skin condition continued 
to worsen.  The veteran currently has lesions on the back of 
his hands, the sides of his face, on his neck, and on his 
ears. 

After a review of the evidence of record, the Board finds 
that the evidence shows the veteran served from September 
1946 to December 1947, as well as that he was stationed in 
Kyushu, Japan in June/July 1947.  However, as noted by the 
December 1997 letter from the Defense Special Weapons Agency, 
given that the veteran's period of active service was from 
September 1946 to December 1947, his arrival in Japan after 
July 1, 1946 precludes him, by definition, for consideration 
as a member of the American occupation of Hiroshima or 
Nagasaki.  

The Board does acknowledge the contention that the area the 
veteran was in while in Japan was just as radioactive after 
July 1, 1946 as it was prior to that date.  However, the 
veteran has not submitted any evidence to that effect.  In 
this regard, it is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As such, the Board finds that 
the evidence of record affirmatively shows that, given his 
period of service, the veteran was not involved in a 
"radiation-risk activity" and exposed to radiation during 
his active service, and thus, the June 1994 VA examination 
report and the records from Dr. Basler are not probative of 
the issue on appeal.  Therefore, the medical findings 
included in the June 1994 VA examination report, as well as 
in Dr. Basler's records, constitute evidence based on 
information reported by the veteran regarding his exposure to 
radiation, which was simply recorded by the medical 
examiners, and thus, does not constitute competent medical 
evidence which would show that the veteran's basal cell 
carcinoma is the result of radiation exposure during his 
service.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

In addition, the Board finds that the evidence does not show 
the veteran developed one of the listed disorder under 
section 3.309(d), including any malignant tumors within a one 
year period of his discharge from service, and thus, he is 
not entitled to service connection on a presumptive basis as 
defined under these sections.  See 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).  
Moreover, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from basal cell carcinoma which is 
otherwise related to his period of service.  

Specifically, the veteran has failed to satisfy an essential 
element necessary to establish service connection, which is 
the existence of a nexus between his claimed disorder and his 
period of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In the alternative, the Board observes that, as the 
earliest evidence of record that the veteran suffered from 
any skin problems is contained in the medical records from 
Dr. Basler dated from September 1989 to August 1996, which 
are dated more than forty-five years after his discharge from 
service, the veteran has failed to demonstrate a continuity 
of symptomatology following his discharge from service.  See 
38 C.F.R. § 3.303(b) (1998), Savage v. Gober, 10 Vet. App. 
488 (1997), Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).

Thus, as the preponderance of the evidence is against the 
award of service connection for basal cell carcinoma, to 
include as due to ionizing radiation exposure, the veteran's 
claim is denied.  See 38 U.S.C.A. § 5107(a).  


ORDER

Service connection for basal cell carcinoma, to include as 
due to ionizing radiation exposure, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

